Name: Commission Regulation (EEC) No 1038/91 of 25 April 1991 on supplies of butter and skimmed-milk powder to Bulgaria and Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 4. 91 Official Journal of the European Communities No L 106/29 COMMISSION REGULATION (EEC) No 1038/91 of 25 April 1991 on supplies of butter and skimmed-milk powder to Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 879/91 of 9 April 1991 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and Romania and amending Regula ­ tion (EEC) No 569/88 ('), and in particular Article 3 (2) thereof, Whereas, in accordance with Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria (2), an invitation to tender was opened by Regulation (EEC) No 879/91 with a view to fixing the costs of the supply ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 879/91 and in view of the tenders received, the Commission is to fix a maximum amount for supply costs or is to decide not to take any action in response to tenders ; whereas, in view of the tenders submitted and notified by the German and French intervention agencies, a maximum amount should be fixed for supplies of butter and skimmed-milk powder to Bulgaria ; whereas, however, action should not be taken in respect of tenders for the supply of skimmed-milk powder to Romania and a further closing date should be fixed for the submission of tenders and in particular for carrying out the supply ; Whereas, owing to the need to inform tenderers as soon as possible of the outcome of their participation in the various invitations to tender, provsion should be made for the entry into force of this Regulation on the day of its publication , HAS ADOPTED THIS REGULATION : Article 1 For the invitations to tender opened by Regulation (EEC) No 879/91 and in view of the tenders forwarded to the Commission on 17 April 1991 : 1 . as regards the supply of 2 000 tonnes of butter to Bulgaria, the maximum price for supply costs shall be ECU 316 per tonne ; 2. as regards the supply of 3 300 tonnes of skimmed-milk powder to Bulgaria , the maximum price for supply costs shall be ECU 125,03 per tonne ; 3 . as regards the supply of 2 000 tonnes of skimmed-milk powder to Romania : (a) no action shall be taken in response to the tenders ; (b) by 12 noon on 7 May 1991 at the latest, each inter ­ ested party shall submit his tender to the agencies whose addresses are given in the Annex to Regula ­ tion (EEC) No 879/91 ; (c) the supply must be carried out before 15 June on the terms laid down in the Regulation referred to in (b) and proof of supply presented before 1 5 July 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 25 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 89, 10 . 4. 1991 , p. 28 . 0 OJ No L 67, 14. 3. 1991 , p. 17.